﻿104. I have the honour of addressing the General Assembly on behalf of the European Community and its 10 member States.
105.	In this capacity, it will give me particular pleasure if you, Sir, will convey to the President my very sincere congratulations on his election to the presidency of this session of the General Assembly. I am sure that with his considerable experience of the United Nations and his personal skills he will carry out successfully the important and difficult tasks which lie ahead.
106.	I should also like to convey the Community's appreciation to the outgoing President for his efficient and skilful conduct of the proceedings of the thirty-eighth session of the General Assembly.
107.	The 10 member States of the European Com-munity also wish to pay tribute to the Secretary- General for his dedicated efforts over the past year m the service of the United Nations and in the cause of peace.
108.	Finally, I wish to extend our warmest congratulations to the newest Member of the Organization, Brunei Darussalam.
109.	The United Nations is now almost 40 years old. The European Community is younger than that by 10 years. Both organizations were born out of the same experience—the agony and destruction of the Second World War—and both have one essential aim in common—to prevent the recurrence of war. Surveying the international situation over the past 40 years we can take satisfaction from the fact that the continent of Europe has escaped another large-scale war and that the world has avoided global conflict, which in a nuclear age would have disastrous consequences for the future of mankind. But our satisfaction must be tempered by the realization that, even though global war has been averted, millions have perished in regional conflicts and civil strife, millions more continue to suffer under tyrannical and repressive regimes and, in a wealthy, scientifically advanced and resourceful world, millions of our fellow men are subjected to poverty, malnutrition and disease. Beyond these conflicts are the growth in nuclear and conventional armaments, the lack of success in arms control, and the state of the political relations between the super-Powers. None the less, there are hopeful signs, notably the forthcoming meeting between the President of the United States and the Deputy Prime Minister and Foreign Minister of the Soviet Union. In this connection also the Ten were encouraged by the tone and the content of the address to the Assembly yesterday by President Reagan.
110.	Despite these encouraging signs, the international community and the Ten must remain concerned at the persistence of negative trends in international life, and for this reason they will persevere in their efforts to halt and reverse them.
111.	The principles underlying the Ten's approach to international issues are clear. Indeed, they may be simply stated.
112.	First, we are committed to promoting the purposes and upholding the principles enshrined in the Charter of the United Nations. In recent years the international community has been subjected to a series of crises which has tested the will and capacity of the Organization to keep the peace and deter aggression. Moreover, there has been a deadlock on a number of international and regional issues of fundamental importance. The United Nations has not responded to these challenges as well as it might; and Member States have not sought to use the Organization as they should. For their part, the Ten will continue to promote the United Nations, which, because of its universal character, is a unique forum for the resolution of conflict. We will continue to support also the endeavours of the Secretary-General to increase the relevance of the Organization and to improve its functioning.
113.	A second set of principles, linked to the first, derives from our commitment to the rule of law and to dialogue in international relations. The European Community is itself constructed on these principles, and the Ten wish to see them applied more thoroughly and effectively in all areas of international life. In this connection, we believe that a renewal and deepening of political dialogue between East and West is an urgent necessity—urgent and necessary because of the awesome level of military forces; urgent and necessary also to prevent miscalculation or misunderstanding in sensitive areas of the world escalating into an international crisis. We are ready to extend our dialogue and co-operation with all States and regional groups.
114.	Thirdly, the Ten recognize and respect the right of all States to security, independence and the determination of their own destiny. These principles, which have informed the work of the United Nations since its foundation, are central to the Ten's approach to international issues. We believe that all States should be permitted to develop their human and natural resources free from external threat, in accordance with their own history and traditions, and without interference in their internal affairs.
115.	Fourthly, the Ten believe in the fundamental importance of human rights and in the need for States to respect, in deed as well as in word, internationally agreed human rights standards. I shall have more to say about human rights later in my statement, but at this point I wish to emphasize that the principle of non-interference in internal affairs should not—indeed, cannot—be invoked by States to ignore or reject international concern at human rights abuses on their territory.
116.	Fifthly, the European Community and its 10 member States are committed to promoting the economic and social advancement of all peoples, to working for the elimination of poverty, hunger and disease throughout the world, and to alleviating the plight of displaced persons. We believe that dialogue, co-operation and partnership hold the key to the promotion of more equitable and more even development, which would also contribute significantly to economic progress for all.
117.	The principles I have just outlined underpin and give coherence to the work of the Ten on the major issues facing the world today.
118.	Nowhere is the need for dialogue and co-operation more evident than in the area of East-West relations. These relations have continued to undergo considerable strain in the past year. The Ten regret this. Earlier this year they declared their determination to maintain and intensify their contribution to the improvement of relations between East and West. They appealed to the Soviet Union to co-operate in progress towards genuine detente on the basis of a balance of forces, of respect for the interests of all States and of the faithful implementation of the Helsinki Final Act' in all its aspects, including effective abstention from the threat or use of force. They recall, in this connection, their position on the continued military build-up by the Soviet Union and on the question of Afghanistan.
119.	The Ten have sought to keep open all possible channels of dialogue with a view to contributing to an improvement m East-West relations. Despite the difficulties, the Ten will persist in their efforts to return these relations to a more stable and predict-able basis. They will continue to work for a lessening of mistrust and to seek constructive and comprehensive political dialogue with the Soviet Union and its allies in central and eastern Europe. They will seek wherever possible to build on existing co-operation with each of those countries. But, to bear fruit, the efforts of the Ten to improve East-West relations will need to be reciprocated in the same spirit.
120.	As European countries, the Ten attach great weight to the process of the Conference on Security and Co-operation in Europe as a forum for contacts and negotiation which gives all participating States, large and small, possibilities for contributing to a dialogue on matters of vital importance to them. That process this year has acquired a new dimension at Stockholm in the Conference on Confidence- and Security-building Measures and Disarmament in Europe. Full implementation of the Helsinki and Madrid provisions by ail States participating in the process of the Conference on Security and Co-operation in Europe would significantly assist the restoration of confidence in East-West relations. It is disturbing to note, one year after the conclusion of the Madrid meeting of representatives of the participating States of the Conference on Security and Co-operation in Europe, and with a Conference on Security and Co-operation in Europe experts' meeting on respect for human rights and fundamental freedoms due to take place in the first part of next year, an increase in the disregard by some participating States for the provisions agreed to at Helsinki and Madrid in these areas, including freedom of religion.
121.	It has been a consistent wish of the Ten to return to a more normal relationship with Poland as actual developments there permit. In this regard, the Ten welcomed the Polish Government's amnesty decision of last July. The Ten hope that the Polish authorities, in a spirit of national reconciliation and tolerance, will follow that decision with further measures designed to meet the aspirations of the Polish people for dialogue and reform and that all the provisions of the Helsinki Final Act and the Madrid Concluding Document, including those on trade- union freedom, will be implemented by Poland.
122.	For the 10 member States of the European Community the achievement of balanced and verifiable arms control and disarmament agreements, as well as the full implementation of such agreements, is a matter of the highest importance. We shall continue to work for such results and to lend support to the efforts of others to achieve them.
123.	The problems of achieving effective agreements on arms control and disarmament are difficult at any time. The pursuit of such agreements is made all the more difficult in a climate of mistrust and strain in political relations. Nevertheless, there is no alternative to determined and painstaking pursuit, at the negotiating table, of concrete results in the form of substantial, balanced and verifiable arms control and disarmament agreements. In the field of disarmament, statements of good intentions are not enough, and declaratory undertakings are a poor substitute for specific, concrete and verifiable measures. When one takes account of the continuing growth in armaments, certain potentially destabilizing technological advances in weaponry and the grave social and economic consequences of the arms race, it is evident that all countries, including the nuclear Powers, should have a strong common interest in the negotiation of effective measures of arms control and disarmament resulting in stability at lower levels of forces. The Ten profoundly regret the suspension of the negotiations between the United States and the Soviet Union on intercontinental strategic nuclear weapons and intermediate nuclear forces. We consider that these vitally important negotiations should resume and be pursued actively with a view to reducing nuclear weapons to the lowest possible level.
124.	Measures to curb and reverse the nuclear arms race should be complemented by efforts to maintain and improve the effectiveness of the non-proliferation regime, which has served the international community well since it was instituted in the 1960s. In this context, those members of the Ten which are parties to the Treaty on the Non-Proliferation of Nuclear Weapons  will work actively for the successful outcome of the Third Review Conference of the Parties to the Treaty in 1983.
125.	The danger of an arms race in outer space is a matter of deep concern to the membership of the United Nations. Given the pressing need for agreement on steps to avert this danger, the Ten can only regret that bilateral talks between the leading space Powers, the Soviet Union and the United States, have not yet taken place. They hope that such talks will commence without delay. In parallel, multilateral consideration by the Conference on Disarmament of questions relating to the prevention of an arms race in outer space is also desirable.
126.	At the same time, we must take full account of other aspects of the disarmament equation; conventional disarmament and arms control are also necessary if the common desire for peace and stability is to be satisfied. The continent in which we Europeans live contains the highest concentration of conventional weaponry and forces in the world. This is one of the main reasons why the Ten, in conformity with the agreed mandate for the Conference on Confidence- and Security-building Measures and Disarmament in Europe, which began work at Stockholm last January, are seeking negotiated agreement, in the first stage, on a set of militarily significant and verifiable confidence- and security-building measures. These measures would be designed to diminish the risk of a military confrontation in Europe and would thereby pave the way to a second stage of the Conference, at which the participating States would continue their efforts for security and disarmament in Europe, in particular by controlled reductions of armaments.
127.	Those members of the Ten participating in the Vienna Talks on Mutual Reduction of Forces, Armaments and Associated Measures in Central Europe consider that the submission last April of a new proposal which seeks to resolve some of the more basic issues of those negotiations should permit real progress to be made towards agreement on conventional force reductions.
128.	The Ten will continue to support realistic and concrete disarmament efforts in the sole multilateral negotiating body, the Conference on Disarmament, meeting at Geneva. We attach particular importance to the successful conclusion of negotiations taking place at the Conference on a convention to prohibit chemical weapons. Member States of the European Community have contributed actively to this work. In this connection, we welcome positive developments which have taken place this year: the United States has submitted a draft convention to outlaw these weapons and the Soviet Union has accepted the principle of on-site inspection of the destruction of stocks of chemical weapons. Although important differences remain to be resolved, the Ten hope that it will be possible to move towards the conclusion at an early date of a convention on the elimination of chemical weapons.
129.	The importance of the relationship between disarmament and development has been underlined in the deliberations of the Disarmament Commission this year. The Commission agreed that the world economy—and particularly the economies of developing countries—would benefit from appropriate international action that takes into account the close relationship of disarmament and development. The Ten hope that it will prove possible to reach a broad measure of agreement at this session of the Genera! Assembly on how the important question of giving concrete expression to this relationship should be pursued.
130.	The Ten have a historic concern for and interest in peace and stability in the Middle East. We have spoken out consistently on the problems of the area and how they might be resolved in a fair and durable way. Individually and collectively, we have contributed to attempts to make and to keep peace in the Middle East.
131.	It is appropriate here at the Headquarters of the United Nations to note the Organization's involvement in the area over the years and the experience and expertise that it has developed. The United Nations has a vital role to play in establishing and maintaining peace in the Middle East, and the Ten will continue to encourage and assist in the activities of the United Nations to this end.
132.	Conflict and tension continue in three areas in particular: between Israel and the Arab States, in Lebanon, and in the Gulf. Each dispute has brought its own toll of human suffering and destruction. Each also poses wider threats in the region and to international peace and harmony. The international com-munity, notably through the Security Council, has at various times set down guidelines for the solution of these problems in part or in whole. What is needed now is movement by the parties concerned in each case, with the support and assistance of the international community, towards negotiation of peaceful solutions in accordance with the guidelines.
133.	With regard to the Arab-Israeli conflict, Security Council resolutions 242 (1967) and 338 (1973) set out fundamental principles for a settlement of that conflict. The Ten believe that, in essence, such a settlement must further take account of both the right to existence and security of all States in the Middle East, including Israel, and the right of the Palestinian people to self-determination, with all that implies.
134.	A negotiated settlement requires the continuing and independent expression of the will of the Palestinian people, and the Ten have repeatedly said that the PLO should be associated with the negotiations. The resolution of the problems between Israel and its neighbours should be based on the principles, widely accepted in the international community, of non-recourse to the use of force and the inadmissibility of the acquisition of territory by force. For the Ten, this means that, in accordance with Security Council resolutions 242 (1967) and 338 (1973), Israel must put an end to the territorial occupation which it has maintained since the conflict of 1967.
135.	For some time now, because of events on both sides and developments elsewhere, there has been a hiatus in attempts to find a settlement of the Arab- Israeli conflict. The Ten regret this. Each year that passes without a solution makes its achievement more difficult. Attitudes of hostility become more entrenched and the problems arising from the long occupation become more serious. Outside parties, including the Ten, can play a part in facilitating negotiations and can assist and support constructive steps by the sides. A number of proposals have been set forth, and remain on the table, which could be helpful for a comprehensive settlement. But it cannot be escaped that the parties themselves-—Israel, the Arab States and the Palestinians—must sooner or later grasp the  nettle and come to terms with each other's existence and legitimate rights. The Ten urge those involved to take steps in this direction. We believe that a start could be made with the renunciation by all parties of the threat or use of force and with the abandonment by Israel of the policy of establishing settlements in the occupied territories contrary to international law.
136.	The Ten regard the progress which has been made towards reconciliation in Lebanon under the Government of Prime Minister Karame as encouraging and worthy of support. But violence nevertheless continues to flare up, and fundamental problems remain to be addressed if the goal of an independent, sovereign country enjoying territorial integrity affirmed so many times by the United Nations, and endorsed by the Ten, is to be achieved.
137.	Israel remains in occupation of a considerable part of the country, which is a cause of a great deal of human suffering and economic disruption in Lebanon. In the view of the Ten, Israel should withdraw its troops in accordance with the call of the Security Council. In this connection, we note that in his address to the Knesset the new Prime Minister of Israel said that one of the main objectives of the new Government is an early return of Israeli forces from Lebanon. The Ten believe that other foreign forces on Lebanese soil whose presence is not authorized by the Government should also be withdrawn. The Ten, some of which contribute to observer and peace-keeping operations in Lebanon, reaffirm their willingness to assist that country towards peace and normality. They take this opportunity to express their appreciation of the work of UNIFIL aimed at carrying out its mandate and its efforts to maintain stable conditions and protect the population in its area of operations. They support the renewal in October of UNIFIL's mandate and hope that conditions will be created which will allow the Force fully to carry out its tasks.
138.	The Ten are concerned at the continuation of the conflict between Iran and Iraq and the resultant increased tension in the Gulf area. There has been great loss of life on both sides among combatants and the civilian populations. Enormous material damage has been done. Shipping in the Gulf, including traffic to and from States not parties to the conflict, has been subjected to attacks. Of particular concern was the report in March of this year by an expert team dispatched by the Secretary-General which ascertained that chemical weapons had been used in areas inspected in Iran. The Ten condemn without qualification any use of chemical weapons and earnestly hope that they will not be used again in this or any other conflict. We call on both sides to comply with the principles and provisions of humanitarian inter-national law in armed conflicts. We have underlined to Iran and Iraq the importance we attach to freedom of navigation and commerce in international waters, and we recall that the Security Council has more than once addressed this question.
139.	More positively, it is noted with satisfaction that the undertaking by Iran and Iraq not to attack purely civilian targets is holding up well. We compliment the Secretary-General on bringing this about and on his work and that of the observer teams in maintaining it. A certain willingness to compromise and thus spare the civilian population further suffering is an encouraging sign. One of the possibilities offered by the United Nations has been utilized. The Ten urge both sides to extend this process, leading to a general cessation of military activities in accordance with the relevant Security Council resolutions and numerous appeals of the international community. Negotiation could then begin aimed at finding a peaceful solution, honourable for both sides. Many intermediaries have offered their good offices in this area. The Ten hope that these efforts and those of the Secretary-General will be continued and intensified, and they are ready to support them.
140.	The situation in Cyprus remains an important matter of international concern. The Ten once again express their unconditional support for the independence, sovereignty, territorial integrity and unity of Cyprus in accordance with relevant United Nations resolutions. In particular, they reiterate their rejection of the declaration of 15 November 1983 purporting to establish an independent State within Cyprus. They deplore the fact that neither this declaration nor the subsequent purported exchange of ambassadors between Turkey and the Turkish Cypriot leadership has been withdrawn, in disregard of Security Council resolutions 541 (1983) and 550 (1984).
141.	The Ten attach particular importance to the mission of good offices of the Secretary-General, and they call on all concerned to co-operate fully with the Secretary-General in his current efforts to bring about constructive dialogue aimed at a just and lasting solution to the problems of Cyprus.
142.	It is now almost five years since the Soviet military intervention in Afghanistan. It remains a source of great concern to the whole world and continues seriously to affect the stability of the region. The Ten remain deeply concerned at the continuing occupation of that traditionally neutral and non-aligned country and at the violation of its independence. Despite repeated calls from the inter-national community to respect the Charter and resolutions of the United Nations, the Soviet Union refuses to heed the appeals to withdraw its troops, which is the key requirement for any satisfactory political solution. The Ten regret that the Soviet Union has shown no willingness to make a positive contribution to a settlement based on successive United Nations resolutions but has instead intensified its military efforts against the resistance forces, which have resulted in many civilian casualties and further suffering and destruction in a country already ravaged by war. The Ten are also deeply concerned that Pakistani civilians and Afghan refugees have been killed in attacks on Pakistani territory from within Afghanistan, and they deplore those violations of Pakistan's border.
143.	There can be no military victory in Afghanistan. There can only be a political solution which will ensure the immediate withdrawal of Soviet troops, and the restoration of Afghanistan's independence and non-aligned status and the right of the Afghan people to self-determination. In this regard, the plight of the refugees must not be forgotten. The exodus of more than a fifth of the Afghan population, driven from their homeland and forced to seek shelter in neighbouring countries, is a tragedy of immense proportions. Any solution must enable the refugees to return home in safety and honour.
144.	The Ten are committed to supporting any initiative which aims at a lasting and principled solution, based on successive United Nations resolutions, to the problem of Afghanistan and recall their proposal of June 1981 in this regard. We continue to follow with interest the efforts of the Secretary- General's representative in his search for a political settlement within the United Nations framework, and we regret that to date those efforts have not met with significant success.
145.	The Vietnamese occupation of Kampuchea continues to threaten the peace and stability of the South-East Asian region. The reason for the failure over the last five years to make any progress towards a comprehensive political settlement which would bring an end to the suffering of the Kampuchean people lies in Viet Nam's refusal to comply with the relevant United Nations resolutions. The Ten consider that the basis for a just and lasting solution is contained in the Declaration on Kampuchea, adopted by the International Conference on Kampuchea, held in New York from 13 to 17 July 1981.6 That Declaration calls for the total withdrawal of Vietnamese troops, recognition of the right of the Kampuchean people to choose freely their own destiny, respect for the independence, neutrality and non- alignment of Kampuchea, and a commitment by all States not to interfere in its internal affairs.
146.	The Ten are prepared to support any constructive efforts to bring about a peaceful settlement of the problem of Kampuchea. This cannot be achieved without the participation and co-operation of all those concerned with the conflict. We believe that a solution can be reached which accommodates the legitimate security concerns of all the States of the region.
147.	The unresolved Korean question still constitutes a potential danger for the peace and stability of the region. The Ten reiterate their belief that a peaceful reunification of Korea should be pursued by means of dialogue and negotiations based on the South-North Joint Communique of 4 July 1972 The Ten believe that the Korean people should have their place among the countries represented at the United Nations.
148.	The Ten hope that democracy and full respect for human rights will be established throughout Latin America. They welcome the movement towards democracy in South America, which has been especially noteworthy over the past year. This progress has been achieved at a time of great economic difficulties. The Ten particularly welcome the restoration of democracy in Argentina following the elections of October 1983 and the achievement of the Government of President Alfonsin in consolidating democracy in that country. Elections have also taken place elsewhere in South America and these have served to strengthen the democratic process. Our hope is that those remaining countries in South America where democracy has not yet been restored will in the near future follow a similar evolution.
149.	The Ten welcome the recent steps towards national reconciliation in Colombia and are following with interest the process of democratization in Uruguay, where elections are scheduled to take place in November of this year. I regret that, on the other hand, the repeated appeals of the international community to the Chilean authorities to take meaningful steps to restore democracy to their country continue to fall on deaf ears. Violent incidents continue. These have their origin in the denial of democratic freedoms to a people which has a long experience of democratic Government. 

150.	The Ten continue to be deeply concerned at the situation in Central America, especially in certain countries where murder and other atrocities are perpetrated, particularly on the civilian population, by the armed forces and by irregular armed bands, and where social and economic injustice continues to undermine the political consensus which is a condition of peaceful stability. The Ten have on many occasions expressed their full support for the efforts of the Contadora Group to achieve a peaceful solution to the problems of the region. I wish today to reiterate our support for those efforts, which are based on respect for the independence of sovereign States, the right of States to freedom from outside interference, the inviolability of frontiers, the establishment of democrat b conditions, and the strict observance of human rights.
151.	The Ten are convinced that the problems of Central America cannot be solved by armed force but only through a political settlement springing from the region itself. The Contadora initiative offers a clear opportunity for such a settlement, and the Ten urge all those in positions of political responsibility in Central America to work towards a final settlement on the basis of the Contadora proposals. In this connection the Ten consider that the elaboration of the Contadora Act on Peace and Co-operation in Central America is a significant and hopeful development.
152.	The Ten note recent developments which have brought some degree of hope to the Central American region, such as the statements made after his election by President Duarte of his intention to promote respect for human rights in El Salvador, and the forthcoming elections m Nicaragua, which it is hoped will lead to the establishment and consolidation of a genuine democracy in that country.
153.	The Ten look forward to the meeting at San Jose later this week of the Foreign Ministers of the Ten, Portugal and Spain and of the States of Central America and of the Contadora Group. This meeting will mark the commencement of an intensified political and economic dialogue between the Ten and Central America.
154.	The Ten are deeply concerned at the many problems confronting the African continent.
155.	In South Africa, the black majority continues to suffer the injustices and indignity of apartheid, with no real prospect of change in its political status. South Africa's new Constitution fails to meet the aspirations of black South Africans for equal treatment and the demands of the international community for justice. The black majority is completely excluded from the political process, and only a small number of Coloureds and Indians were prepared to participate in the recent elections. The sense of alienation and frustration of the black population was demonstrated by the violence which surrounded those elections. There is an urgent need for an early move towards the full and equal involvement of all citizens in the political process if further conflict and violence are to be averted. The Ten will continue to press for constitutional arrangements founded on the principle of equality and acceptable to all the citizens of South Africa.
156.	During the past year, the South African Government has continued to implement its homelands policy. Families and entire communities have been forcibly removed from the homes which they have owned and developed over many generations. In the process, many South Africans, through their removal to the bantustans, have been rendered exiles in their own land and deprived of the livelihood they once possessed.
157.	The Ten have, individually and collectively, expressed their abhorrence of and opposition to South Africa's actions. We reject the homelands policy, as we do all other aspects of apartheid and we shall continue to put pressure on South Africa to abandon the apartheid system.
158.	The Ten have noted with satisfaction the agreement between Angola and South Africa reached at Lusaka on 16 February 1984 on the strengthening and monitoring of the military disengagement in southern Angola. They have also noted the Agreement on Non-Aggression and Good-Neighbourliness between Mozambique and South Africa, signed at Nkomati on 16 March 1984. They have commended the efforts of all parties concerned to bring about increased security and stability in the region. They stand ready to welcome other positive moves. However, genuine and lasting peace must be founded on justice and guaranteed by the removal of the fundamental causes of conflict. The recent agreements can have only limited impact if they are not accompanied by early and substantial progress in the elimination of racial discrimination and by independence for Namibia.
159.	The Ten hope that the southern African agreements will contribute to a climate of mutual confidence which would facilitate the implementation of Security Council resolution 435 (1978). We regret deeply that our hopes for an early settlement remain unfulfilled and that South Africa continues its illegal occupation of Namibia. The Ten do not accept that the United Nations plan should be delayed or set aside for extraneous reasons or for arrangements inconsistent with resolution 435 (1978). We shall continue to work for the immediate implementation of that resolution because it alone embodies a universally accepted framework for a peaceful transition to independence in a manner which is guaranteed by the United Nations to be free and fair.
160.	The European Community and its member States will also continue their aid to the Namibian people, particularly through their support for the United Nations Institute for Namibia. They reaffirm their readiness to assist in the development of a free and independent Namibia.
161.	The Ten hope that peaceful solutions can be found to the situation in the Horn of Africa. They believe that such solutions should be based on the principles of the Charter of the United Nations and of the Organization of African Unity [OAU].
162.	Throughout Africa, the Ten continue to co-operate with Governments, regional organizations and the OAU in their efforts to promote stability and economic and social advancement. The OAU plays an important role in the promotion of peace on the continent, and the Ten support in particular its efforts to find peaceful solutions to the problems of Chad and Western Sahara.
163.	The problems caused by the severe drought which has struck large parts of Africa, together with the connected problem of desertification and other factors have contributed to the deterioration of the continent economy and its ability to produce food. The European Community and its members are conscious of the necessity to assist the victims of this calamity, and they will continue to provide substantial emergency and development assistance to alleviate its effects.
164.	The Ten endorse the efforts of the international community to alleviate the situation of the 4 million refugees in Africa. Their sufferings evoke our concern, as do the many problems which confront those States which give them shelter. The Ten and the Commission of the European Communities have already stated at the Second International Conference on Assistance to Refugees in Africa, held at Geneva from 9 to 11 July 1984, that they will continue to provide assistance to African economies to help their economic and social structures to cater effectively for refugees and returnees. They will also continue to support and encourage international co-operation to prevent the political conflicts and economic distress which are among the primary causes of refugee flows. The problem of refugees is, of course, a world-wide phenomenon. The Ten expect fruitful results from the work of the Group of Governmental Experts on International Co-operation to Avert New Flows of Refugees.
165.	I referred at the outset to the Ten's commitment to human dignity and to the defence of human rights as a principle underlying the Ten's approach to international issues. Many of the political problems I have just described derive from a failure to recognize the dignity and worth of the human person and to uphold the rights and freedoms set out in the Charter of the United Nations, in the Universal Declaration of Human Rights, in the International Covenants on Human Rights and in other international human rights agreements. Our task as the Ten and the task of the United Nations is to ensure that States adhere to their obligations to promote and protect all categories of human rights—civil and political as well as economic, social and cultural. The Ten believe that all these rights form an integral part of a global system for the protection of the individual. They are indivisible and interrelated and must all be defended. The promotion and protection of one category of rights can never excuse a State from promoting and protecting other rights or exempt it from its obligations in this regard.
166.	Unfortunately, the obligations entered into by States are too often broken. Numerous reports and surveys testify to the continuation of torture, political imprisonment, disappearances, arbitrary arrests, summary executions and racial and religious discrimination as instruments of State policy. The failure to match our aspirations with achievement weakens the human rights system so carefully and painstakingly developed over the past 40 years and calls into question the seriousness of our commitment. It is difficult to imagine the impact on those who suffer injustice and repression of the feeling that the world is indifferent to their plight and has abandoned them to their fate. For their part, the Ten will continue to speak out against violations of human rights whenever they occur, to work for the protection of the victims, and to promote international agreement on standards and procedures.
167.	In this connection, the Ten welcome the progress which has been made on the draft convention against torture and other cruel, inhuman or degrading treatment or punishment.^ We look for-ward to the adoption of the draft convention at this session of the General Assembly. Effective measures to enforce the prohibition on torture are necessary. Torture and other forms of ill-treatment affront the principles of the Universal Declaration of Human Rights and undermine the primary aim of international co-operation on human rights—the achievement by each human being of a life of freedom and dignity.
168.	While the Ten are convinced that international co-operation contains the greatest potential to eradicate abuses of human rights, they are also conscious of the important role played by individuals and groups. It is a matter of grave concern that the most serious abuses are often inflicted on those who actively work to expose violations and remedy injustice. The Ten believe that the international community has a special duty to protect those who risk their life, health and liberty in defence of the rights and freedoms agreed by all.
169.	I turn now to the international economic situation.
170.	The beginning of this decade saw the worst recession since the 1930s. Recently there has been a recovery which has been strongest in some of the larger industrialized countries and, of course, particularly here in the United States. The effects of this recovery are now beginning to be spread more widely. Last year there was a resumption of growth in world trade, and it has apparently been accelerating further in 1984. However, uncertainty remains concerning the likely evolution of the international economic situation.
171.	Nevertheless, considerable progress has been made in reducing rates of inflation in almost all the industrialized countries. Despite the uncertainty I have mentioned, the prospects seem generally favourable. In addition, significant progress has been made recently in adjusting fiscal and external imbalances in many countries, both developed and developing. Many non-oil-producing developing countries have achieved a remarkable adjustment in their balance-of-payments positions.
172.	As was noted in the London Economic Declaration, issued at the London Economic Summit held from 7 to 9 June 1984, a continuation of the recovery requires unremitting efforts. We need to spread the benefits of the recovery widely, in the industrialized countries as well as to the developing countries, especially the poorer countries, which stand to gain considerably from a sustained growth in the world economy. Progress has been made in laying foundations for sustained growth, but in the future we shall need to work for greater financial stability, notably in interest rates and exchange rates, and to make further efforts to liberalize trade and to combat protectionism.
173.	The very high level of real interest rates is a matter of particular concern. This directly affects economic activity, distorting exchange rates and capital flows and exacerbating problems of indebtedness. To ensure the continuation of a strong and sustained recovery, it is essential that interest rates internationally come down to more acceptable levels. At the same time, it will be essential to ensure adequate transfer of resources to developing countries.
174.	In assessing the economic outlook, no one can afford to be complacent. There are sizeable disparities in fiscal policy and growth performance among industrialized countries. There is growing imbalance in the current account positions of some major countries. There is the weakness of growth in many developing countries and the associated decline in their real per capita incomes. There is the still precarious financial position of many heavily indebt-ed countries.
175.	The debt problems of developing countries have rightly been the focus of attention at a number of recent international gatherings. These are problems of crucial importance. Progress has been made, but developing country indebtedness is likely to be prominent on the international economic agenda for some time to come, ft is clear that progress towards resolving debt difficulties depends to a large extent on the evolution of interest rates and the rate of expansion of exports of the developing countries, and on the evolution of some other variables. AH countries should work to create the conditions in which the key variables can move in the right direction— and here we should not overlook the importance of appropriate economic policies in the debtor countries. We recognize, of course, that there is a link between adjustment and development, and the efforts of developing countries to adjust their economies should be supported by the international community.
176.	The very high level of unemployment in both developed and developing countries is a major source of concern. This is so particularly in Europe, where we are undergoing a difficult period of structural adjustment. We must currently tackle the lack of employment opportunities for the millions of people who are willing and anxious to obtain employment. In the Community and world-wide, we must devise a consistent strategy which, while resisting inflationary pressures, aims to reduce the massive unemployment problem. Medium-term projections, on the basis of present policies, indicate that w in the European Community can expect no significant reduction in unemployment for some time to come. The costs of sustained unemployment at present levels are enormous, not just in terms of lost output and incomes but also in terms of their detrimental effects on attitudes in our societies.
177.	In all these problems we are bound to recognize the increasing degree of interdependence of different countries and areas in the world economy and the consequences of economic policies pursued by individual countries or groups of countries for developments in other parts of the world. At the same time, we should be aware of the interrelation-ships of different policy areas, which all too often in the past had been considered separately. Given the uncertain economic environment in which we are operating, it is important that we retain flexibility in our economic policies and that we be prepared to act to counter any threat to world recovery.
178.	In the Community we feel that the problems of development should be tackled in an integrated way and over the longer term. It is against this back-ground and in this spirit that the Community has approached the various issues raised during the year in the framework of the North-South dialogue. Many of the issues considered remain unresolved and are on the agenda of this session of the General Assembly. In this connection, the Community recalls its position in favour of global negotiations, which should of course be on a basis acceptable to all.
179.	The review and appraisal of the implementation of the International Development Strategy for the Third United Nations Development Decade is another issue before the General Assembly. Despite considerable efforts within the framework of UNC-TAD, in the Economic and Social Council and here at United Nations Headquarters, that important exercise is not yet complete. The recent economic recession has held back progress towards the growth and development for which we all hoped and planned in 1980. The review should allow us to take advantage of the improving economic climate and give a new impetus to the implementation of the Strategy for the remainder of the Decade.
180.	On behalf of the Community, may I say that we, for our part, firmly hold to our commitments made in the context of the International Development Strategy. In particular, we reaffirm our commitment to maintain and, where possible, increase the levels of official development assistance, especially in favour of the less developed countries.
181.	I have already spoken of the concern of the European Community at the terrible problems of Africa, in particular sub-Saharan Africa, where drought and desertification have exacerbated an already difficult situation. I should like to underline that in recent years more than 50 per cent of the total aid received by African countries—that is, over $5 billion a year—came from the Community and its member States. We heartily welcome the growing determination of African countries themselves to engage in further concrete efforts to come to grips with the various problems besetting their economic and social development.
182.	We regret that it was not possible to reach agreement in the Economic and Social Council on a declaration drawing attention to Africa's problems. We have confidence, however, that the General Assembly will successfully conclude the negotiations on the declaration. We believe that such a declaration will be a signal to the world of the international community's concern at the plight of Africa and will encourage action to alleviate that plight.
183.	We recall that at the meeting of the World Bank a few days ago the Development Committee expressed strong support for the proposed action programme contained in the Bank's report," emphasizing that its implementation would require the concerted and sustained efforts of African Governments, bilateral donors and international organizations.
184.	At the Fourth General Conference of the United Nations Industrial Development Organization, held at Vienna from 2 to 19 August 1984, the world community considered the relatively limited progress of industrialization in the developing countries since the Second General Conference in 1975. In the Community's view, faster progress in industrialization world-wide is necessary, and the benefits of industrial growth should be spread more widely among developing countries. We regret that it was not possible to reach agreement on the chapeau or preamble to the report of the Fourth Conference, although we were very near to achieving a consensus. We are pleased that the Conference provided an opportunity for a thorough examination of problems facing developing countries in their efforts to industrialize. It concluded with a consensus agreement on nine resolutions aimed at helping the developing countries to overcome those problems and at defining the role of UNIDO.
185.	We in the Community welcome the opportunity to give further consideration to the two resolutions on which agreement was not reached and which have been transmitted to this session of the General Assembly. We hope it will be possible to achieve consensus agreement on them. We believe it appropriate that, on the eve of the conversion of UNIDO into a specialized agency, the industrialization of developing countries should continue to be in the forefront of our attention here.
186.	The effect of demographic patterns—in particular the rapid growth of the world's population—on development and the utilization of resources continues to be a cause of concern. The second half of the twentieth century stands out in history for its unprecedented population growth. Growth rates are still very high in many developing countries, and, even though the global rates have now begun to decline, the result, combined with the rapid growth of previous decades, will be a doubling of the world population over the course of the next 50 years, which will add to the difficulties of overcoming the obstacles to economic and social development. This will necessitate increased international attention now and in the years to come to the problems of improving the balance of resources between the peoples of the world. The International Conference on Population was held at Mexico City from 6 to 14 August 1984 against this background. In reviewing and refining the World Population Plan of Action, the Mexico Conference provided, in its recommendations adopted by consensus, many useful guidelines to Governments in both developed and developing countries.
187.	For the Community's own part, and in the context of strengthening our links with the developing countries, our efforts have been largely devoted this year to negotiating a third Lome convention with African, Caribbean and Pacific countries. As in the case of its predecessors, the third convention will cover a whole range of trade and aid provisions for over 60 African, Caribbean and Pacific countries. We take pride that this co-operation convention represents an unprecedented effort to create a new model for relations between North and South, encompassing almost half of the international community, including most of the poorest nations. The negotiations have now entered their final stage and it is envisaged that the new agreement will be signed in December at Lome, the capital of Togo. We do not claim that this convention will provide definitive solutions to all the development problems of the African, Caribbean and Pacific countries. It is, however, a contribution, based on a number of fundamental principles, which should enable both the Community and the African, Caribbean and Pacific countries to continue to build the kind of co-operation that will be beneficial to both sides. The objectives of the convention make that clear. We have agreed that we will support and promote the efforts of the African, Caribbean and Pacific countries to achieve self-determined, self-reliant and self- maintained development. Our efforts take account of local needs and local resources. Development must be encouraged from within and not imposed from without.
188.	Finally, I should like to refer briefly to the United Nations Convention on the Law of the Sea. The Community and its member States believe that the Convention constitutes a major effort in the codification and progressive development of international law in various fields.
189.	The Convention has now been signed by five member States of the Community. Some concern persists with respect to the deep-sea-bed mining regime of the Convention and should be dealt with in such a manner as to make the Convention universally acceptable. In fact, we attach great importance to the work of the Preparatory Commission for the International Sea-Bed Authority and the International Tribunal for the Law of the Sea. I hope that the Convention will become a useful instrument for the promotion of co-operation and stable relations between all countries in this field.
190.	The Ten appreciate the importance of the Movement of Non-Aligned Countries, to which over two thirds of the General Assembly now belong. The Movement exercises a considerable influence on international affairs. We believe that genuine non- alignment can contribute significantly to international-al stability and to the peaceful settlement of the problems which face the international community.
191.	These problems, some of which I have touched on in this statement and most of which appear on the agenda of this session of the Assembly, present a distressing catalogue to those who believe that the United Nations could and should play a more important and decisive role in international life. It is therefore entirely appropriate and necessary that the Secretary-General should draw attention again this year, in his report on the work of the Organization to the dangerous breakdown in the multi-lateral approach to international questions. The Ten agree with the Secretary-General's diagnosis of the problem. We also agree with his prescriptions for a solution. We have supported his efforts in the past and we shall continue to help in whatever way we can to restore respect for the Charter of the United Nations and to strengthen confidence in the Organization. 
192.	As the United Nations enters its 40th year there is an evident need for a recommitment to a multilateral approach which would draw on the energy, the imagination and the potential for co-operation of the majority of the Assembly. Other approaches have been tried and have failed. The Secretary-General, in his report, has sounded a warning about the risks of continued failure. We ignore that warning at our peril.
193.	I should like now, as Minister for Foreign Affairs of Ireland, to turn to a problem of supreme importance for all who live in Ireland, whether in the north or the south.
194.	During the past year more lives have been lost in Northern Ireland, and the alienation of the nationalist minority there from the system of political authority, security and justice has continued. The urgent need to promote a political solution which will end the violence and alienation remains the most pressing problem confronting my Government. When I addressed the Assembly last year, at the thirty-eighth session I expressed the hope that, following the completion of the work of the New Ireland Forum, its members would be able to present to all the people of Ireland and to the British people a clear and realistic analysis of the Northern Ireland problem, together with imaginative, generous and workable ideas for new arrangements in my country with which all sides could identify. As one of those who worked in the New Ireland Forum over a period of 11 months, I am very honoured to inform the General Assembly that my hope has indeed been realized.
195.	The report of the New Ireland Forum was published on 2 May 1984 and has been presented to the Secretary-General. It represents the position of the overwhelming majority of Irish nationalists— that is, almost 75 per cent of the entire population of Ireland—regarding the problem of Northern Ireland. Eleven major realities are identified in the report's analysis and 10 requirements are proposed as necessary elements of a framework within which a new Ireland could emerge. The British Government is invited to join in a process that will recognize those realities and give effect to those requirements and thus promote reconciliation between the two major traditions in Ireland. The Forum report suggests three possible models for creating a new Ireland which would be based on these realities and requirements. As a document reflecting the view of Irish nationalists, the preferred solution is naturally that of a unitary State, achieved by agreement and by consent and embracing the whole island of Ireland. However, other solutions along federal-confederal lines or involving a joint authority of the Irish and British Governments in Northern Ireland are also outlined in the report.
196.	Further evidence of the realism and openness of the Forum parties is clear from their stated readiness to consider other views which may contribute to the political development that is so urgently required. The four major Irish nationalist parties which reject violence took part in the New Ireland Forum, and the Government of Ireland, formed by two of those parties, has decided that the findings and conclusions of the report are in accordance with its policy. We have brought the report in all its aspects to the attention of the British Government, and we now await its considered response. The report has already been the subject of a useful debate in the British Parliament, and it has stimulated a new interest on the part of many in Britain in working with the Irish Government to create a durable solution to the conflict in Northern Ireland.
197.	We have been encouraged, too, by the positive international response outside Ireland and Britain to the Forum's report. The Irish Government believes that the interest of those international institutions— to which both Ireland and Britain belong—in the problem of Northern Ireland can be of positive support in our search for a solution. The sympathetic interest of the United Nations, as well as the recent adoption by the European Parliament of a report on Northern Ireland, are examples of such helpful and constructive interest.
198.	The debate which was inaugurated by the publication of the New Ireland Forum report has already shown that there is much that is now common in the British and Irish perceptions of the Northern Ireland problem. It is encouraging that the British authorities now acknowledge the importance of the Irish Government's concern for the interests of the minority community in Northern Ireland. My Government is concerned for the needs of all the people of Northern Ireland, and in recent months we have welcomed signs that some spokesmen in Northern Ireland, representing the people of the unionist tradition there who value their British heritage, are ready to be more open to their fellow citizens of the other Irish tradition.
199. Since I last spoke before this Assembly, the heads of Government of Ireland and Britain have on a number of occasions had the opportunity to review the situation in Northern Ireland. Following a substantive discussion in November of last year they expressed their deep concern about the continuing violence and their joint determination to take all possible means to end it. The two heads of Government, Mr. Fitzgerald and Mrs. Thatcher, will meet again shortly for a summit session on of the Anglo-Irish Intergovernmental Council. Should the two Governments jointly determine in the months ahead to meet the requirements of the Northern Ireland problems identified in the New Ireland Forum report—and it is my conviction that only such an urgent joint approach can succeed in resolving this tragedy—then we will need the support and understanding of all in the United Nations. A lasting commitment on the part of the Irish and British authorities to a realistic settlement will be difficult for both Governments. I believe, however, that we can, together, as two Member States inspired by the ideals of the United Nations, overcome those difficulties, meet the risks involved and bring peace at last to the suffering people of Northern Ireland.
